Dismissed and Opinion filed May 29, 2003








Dismissed and Opinion filed May 29, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00448-CV
____________
 
YASHERE RAMEY, Appellant
 
V.
 
FXI CORPORATION d/b/a FAST EXPRESS, INC., Appellee
 

 
On
Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial
Court Cause No. 761,702-801
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a final judgment in a garnishment
proceeding signed February 11, 2003. 
Appellant, an intervenor, filed an untimely
request for findings of fact and conclusions of law.  See Tex.
R. Civ. P. 296.  The notice of appeal was therefore due thirty
days after judgment, i.e. on March 13, 2003.  See Tex.
R. App. P. 26.1.  Appellant did
not file her notice of appeal until March 26, 2003, a date within 15 days of
the due date for the notice of appeal.  See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Appellant did not file a motion to extend
time to file the notice of appeal, however.




On April 30, 2003, appellee filed a
motion to dismiss the appeal for want of jurisdiction.  Tex. R.
App. P. 42.3(a).  On May 8, 2003, we ordered appellant to file
a proper motion to extend time to file the notice of appeal, demonstrating a
reasonable explanation for the late filing, on or before May 19, 2003.  See Tex.
R. App. P. 26.3;10.5(b); Miller v. Greenpark Surgery Ctr. Assocs., Ltd., 974 S.W.2d 805,
808 (Tex. App.CHouston [14th Dist.] 1998, no
pet.).  Appellant did not file a motion
as ordered or otherwise respond to appellee=s motion to dismiss.  We, therefore, grant appellee=s motion and dismiss the appeal.  See Tex.
R. App. P. 42.3.
 
PER CURIAM
 
Opinion filed May 29, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.